DETAILED ACTION
This non-final office action is in response to claims filed 09/14/2020.
Claims 1, 10, and 16 have been amended. Claims 1-16 and 21-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2020 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claims they are moot in view of the new grounds of rejection presented in this action. The examiner has cited the Phukan reference (US 2011/0092227) to teach the amended sections of the claims.


Claim Objections
Claim 1 is objected to because of the following informalities:  line 24, “wherein the second content” should be “wherein the second content item”. Claims 10 and 16 are also objected to for the same reason. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “computer-executable instructions” in line 6, “monitoring instructions” in line 15, and “the instructions” in lines 18-20. It is unclear whether “the instructions” refers to the “computer-executable instructions” or “monitoring instructions”. For the purpose of examination “the instructions” will be interpreted as “the monitoring instructions”. Independent claims 10 and 16 recite similar limitations and are rejected for the same reason. Dependent claims 2-9, 11-15, and 21-24 are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view of Eriksson (US 2014/0354680) in further view of Phukan (US 2011/0092227).
Regarding Independent Claim 1,
	Vance teaches a computing system for controlling a presentation of content on one or more user devices ([0016]: generating a contact display including at least one contact group from the subset based on a current context of a user of the telecommunications device), comprising:
one or more sensors configured to provide sensor data including user-activity related information ([0022], Fig. 1: “contact management service 102 can include an external data source interface component 104 for obtaining external information from network data sources 120, such as location data, contact data, and other supplemental data that can be incorporated, directly or indirectly, into the contact group information”);
one or more processors ([0072]: one or more general purpose computers or processors);
([0071]-[0072]: software code modules executed by one or more general purpose computers or processors may be stored in any type of computer-readable medium or other computer storage device), the method comprising:
receiving a set of personalized metadata characterizing one or more content items that are presentable on a user device ([0052]-[0053], Figs. 4A-4B: contacts displayed on a telecommunications device are tagged with identifying characteristics),
receiving, from the one or more sensors, user-activity related information ([0035]: context information obtained by contact management service 102 includes location, time of day, individual travel designations (e.g., stationary, moving, velocity, heading, etc.), manual designations (e.g., location, status, mood, etc.), cost information (e.g., rate plans, location), and the like),
monitoring the user-activity related information to determine a current context associated with the user device ([0046]: contact management service 102 may determine the current context of the telecommunications device user),
monitoring instructions to present a plurality of content items on the user device, based at least on the current context and the set of personalized metadata ([0046]: “after identifying a contact group based on a user’s current context, the contact management service 102 generates a display in which the identified contact group is presented”).

determining whether to present the plurality of content items according to the instructions or whether to modify the instructions,
based on a determination to modify the instructions, generating a set of modified instructions for controlling a presentation of the plurality of content items, the set of modified instructions including an instruction to associate a first content item of the plurality of content items with a second content item as part of a conceal/reveal logic, wherein the second content is determined to be similar to the first content item based on the set of personalized metadata, and to present a remainder of the plurality of content items, wherein the conceal/reveal logic supports concealing and revealing the first content item using the second content item;
and controlling the presentation of the plurality of content items on the user device according to the set of modified instructions.  
However, Eriksson teaches:
determining whether to present the plurality of content items according to the instructions ([0139], [0146]: displayable data items are generated and presented on the display screen based on display rules) or whether to modify the instructions, based on a determination to modify the instructions, generating a set of modified instructions for controlling a presentation of the plurality of content items ([0177]-[0182], Fig. 8: a determination of whether there is additional information relevant to the identified context is made and in response display rules are updated).

	One of ordinary skill in the art would be motivated to do so in order to improve user experience by prominently displaying relevant content items (Eriksson [0002]).
	Vance and Eriksson do not teach:
the set of modified instructions including an instruction to associate a first content item of the plurality of content items with a second content item as part of a conceal/reveal logic, wherein the second content is determined to be similar to the first content item based on the set of personalized metadata, and to present a remainder of the plurality of content items, wherein the conceal/reveal logic supports concealing and revealing the first content item using the second content item.
	However, Phukan teaches:
the set of modified instructions including an instruction to associate a first content item of the plurality of content items with a second content item as part of a conceal/reveal logic ([0040], [0065]: location-specific contacts such as emergency numbers are associated with destination specific settings that cause contacts to be substituted with another), wherein the second content is determined to be similar to the first content item based on the set of personalized metadata ([0025], [0064]-[0066]: classifications are used to categorize the contacts, in the provided example a local police contact is replaced with another local police contact because of the shared classification), and to present a remainder of the plurality of content items ([0040]: local contacts specific to the user’s location are displayed along with contacts from a master list), wherein the conceal/reveal logic supports concealing and revealing the first content item using the second content item ([0064]-[0066]: destination-specific settings on the telephone can include a setting to replace a first contact (a police contact in Boise) with a second contact (a police contact in Portland)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance and Eriksson with Phukan so that the set of modified instructions include an instruction to associate a first content item with a second content item that is determined to be similar based on the set of personalized metadata as part of a conceal/reveal logic.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by dynamically adjusting contact information of local organizations according to the user’s geographic information (Phukan [0004]).

Regarding Dependent Claim 2,
Vance, Eriksson, and Phukan teach the system of claim 1. Eriksson teaches wherein the method further comprises:	
determining a change in the current context based upon monitoring the user-activity related information ([0148]: display rules are updated to reflect information that is determined to be relevant to the identified context);
([0146]: an environmental characteristic of the device such as the device’s location may further modify the display of content on the device).  

Regarding Dependent Claim 3,
Vance, Eriksson, and Phukan teach the system of claim 1. Eriksson teaches wherein the determining to modify the instructions comprises making a determination according to presentation logic, the presentation logic including a set of rules specifying criteria for controlling the presentation of the plurality of content items ([0167]: the display rules include logic to cause a display object pertaining to a specific contact to be emphasized using highlighting or setting a prominent position for the object).  

Regarding Dependent Claim 4,
Vance, Eriksson, and Phukan teach the system of claim 3. Vance teaches wherein the presentation logic includes user settings configurable by a user ([0048]-[0049]: criteria may be predetermined by the service 102 or provided by the user of the telecommunications device).



Vance, Eriksson, and Phukan teach the system of claim 4. Vance teaches wherein the criteria for controlling the presentation of the plurality of content items comprises prioritizing content ([0049]: each of the contacts in the identified contact group may be emphasized, such as through highlighting, increased dimensions of corresponding graphical identifiers, and the like, as compared to other displayed contacts or contact groups).    

Regarding Dependent Claim 8,
Vance, Eriksson, Phukan teach the system of claim 1. Vance teaches wherein the personalized metadata comprises one or more labels ([0052], Fig. 4: a plurality of display objects 406, 408, 410 for identifying characteristics associated with the first contact, such as an image, a name, and a contact number, respectively), each label classifying an aspect of a content item, and wherein at least one aspect is classified with respect to a user ([0052]: contact information record further includes a display object 414 which identifies contact groups to which the contact also belongs).  

Regarding Independent Claim 10,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 11,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.


	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Independent Claim 16,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view Eriksson (US 2014/0354680) in view of Phukan (US 2011/0092227) in further view of Mori (US 2012/0117499).
Regarding Dependent Claim 6,
Vance, Eriksson, and Phukan teach the system of claim 5, but do not teach wherein the presentation logic includes substitution logic, and wherein substituting the second content item comprises determining the second content item from the one or more content items based on the substitution logic and the set of personalized metadata.  
	However, Mori teaches substitution logic and determining the second content item from the one or more content items based on the substitution logic ([0033]: “the application information from the calendar enabled the context selector 122 to determine that while the user of the mobile device 100 may be away from the office, the user is in a work environment (e.g., a work context) and a work context should replace the travel context 104 displayed within the user interface 102”) and the set of personalized metadata ([0039]: “The context configurer 126 creates a file for the context (e.g., a context file) and stores this configuration information as a rule set. The rule set may be included within the file as metadata.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance, Eriksson, and Phukan with Mori so that the set of modified instructions includes an instruction to substitute a second content item for the first content item.
One of ordinary skill in the art would be motivated to do so in order to automatically change a context of a user interface of a mobile device based on detected information (Mori [0014]).

Regarding Dependent Claim 7,
Vance, Eriksson, Phukan, and Mori teach the system of claim 6.  Vance teaches wherein the criteria for controlling the presentation of the plurality of content items are inferred based on user-activity history of the one or more user devices ([0033]: “the factor used to select the remaining portion of the subset of contacts can be a frequency of communication between the user and one or more user contacts accessible by the telecommunications device 112”). 



	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view Eriksson (US 2014/0354680) in view of Phukan (US 2011/0092227)  in further view of Carney (US 2012/0271957).
Regarding Dependent Claim 9,
Vance, Eriksson, and Phukan teach the system of claim 1, but do not teach wherein the personalized metadata comprises an index that classifies aspects of each content item, and wherein at least one aspect is classified with respect to a user.  
However, Carney teaches wherein the personalized metadata comprises an index that classifies aspects of each content item, and wherein at least one aspect is classified with respect to a user ([0031]: “the tag recommendation module 207 recommends one or more general categories of tags based on a determined correlation between the user of a user device 101 and an online contact list”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance, Eriksson, and Phukan with Carney so that personalized metadata comprises an index that classifies aspects of each content item and at least one aspect is classified with respect to the user.
One of ordinary skill in the art would be motivated to do so in order to identify displayed content based on a relationship to the user (Carney [0017]).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view of Eriksson (US 2014/0354680) in view of Phukan (US 2011/0092227) in further view of Kapur (US 2014/0298219).
Regarding Dependent Claim 21,
Vance, Eriksson, and Phukan teach the method of claim 16. Vance teaches identifying a second content item that is similar to the first content item based on the set of personalized metadata [0052]-[0053]: contacts include identifying characteristics that are used to form groups). Vance, Eriksson, and Phukan do not teach wherein the first content item is replaced with the second content item to eliminate a visual gap created by hiding the first content item.  
However, Kapur teaches to eliminate a visual gap created caused by replacing content items on the display ([0092]: “if a user selects multiple visuals and moves the visuals in a display region, the gap filling algorithm described above can be automatically invoked based on the movement to arrange the visuals to minimize or eliminate gaps”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance, Eriksson, and Phukan with Kapur so that visual gaps are eliminated when content is replaced.
One of ordinary skill in the art would be motivated to do so in order to present a consolidated view of visuals and to conserve display space (Kapur [0005]).





Vance, Eriksson, and Phukan teach the method of claim 16, but do not teach rearranging the remainder of the plurality of content items to eliminate a visual gap created by replacing the first content item.
However, Kapur teaches rearranging the remainder of the plurality of content items to eliminate a visual gap created by replacing the first content item ([0092]: “if a user selects multiple visuals and moves the visuals in a display region, the gap filling algorithm described above can be automatically invoked based on the movement to arrange the visuals to minimize or eliminate gaps”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance, Eriksson, and Phukan with Kapur so that visual gaps are eliminated when content is replaced.
One of ordinary skill in the art would be motivated to do so in order to present a consolidated view of visuals and to conserve display space (Kapur [0005]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view of Eriksson (US 2014/0354680) in view of Phukan (US 2011/0092227)  in further view of Haddorp (US 2012/0173551).
Regarding Dependent Claim 22,
Vance, Eriksson, and Phukan teach the method of claim 16, but do not teach:
		determining one or more labels for the first content item;

and based on presentation rules associated with the one or more labels and on the classification probability score for each of the one or more labels, determining to hide the first content item.
However, Haddorp teaches:	
determining one or more labels for the first content item ([0023]: “Tag widgets (400) enable people to tag resources/content”);
determining a classification probability score for each of the one or more labels for the first content item, each classification probability score indicating a likelihood that the first content item is correctly classified according to a respective label of the one or more labels ([0029]: “weighting engine (20) is responsible for calculating the weighting (i.e. importance) for each single tag before it is displayed to a user”);
and based on presentation rules associated with the one or more labels and on the classification probability score for each of the one or more labels, determining to hide the first content item ([0131]: “Tags can belong to different contexts (150)…users can switch between active contexts (or the system could do so automatically)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance, Eriksson, and Phukan with 
One of ordinary skill in the art would be motivated to do so in order to view content that is relevant to their current task (Haddorp [0002]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view of Eriksson (US 2014/0354680) in view of Phukan (US 2011/0092227)  in further view of Jung (US 2013/0346546). 
Regarding Dependent Claim 24,
Vance, Eriksson, and Phukan teach the method of claim 16, but do not teach wherein the current context associated with the user device is determined based on analyzing information detected via a plurality of user devices and cloud-based services utilized by a particular user.  
However, Jung teaches wherein the current context associated with the user device is determined based on analyzing information detected via a plurality of user devices and cloud-based services utilized by a particular user ([0022], [0116]: a cloud server equipped with a context inference unit can determine the current context of a particular user by analyzing context information received from the user’s mobile terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance, Eriksson, and Phukan with Jung so that the current context associated with the user device is determined by analyzing 
One of ordinary skill in the art would be motivated to do so in order to display tailored content for a user of a cloud-based service (Jung [0166]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176